DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/22/2021 does not place the application in condition for allowance.
	The previous rejections under 112(b) are withdrawn due to Applicant’s amendment.
	The previous art rejections over Anders and Anders et al. are withdrawn.
	The previous art rejections over Jenkins et al. are withdrawn.
	New rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “a photovoltaic (PV) laminate in the third line. It is unclear if this is a reference to the photovoltaic (PV) laminate claimed in the immediately preceding line. Claims 23 and 24 are also rejected based one their dependence from claim 22.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0061912 to Beck, and further in view of US Patent 4,132,570 to Caruso (of record).
Regarding claim 11, Beck teaches a photovoltaic module comprising
a PV laminate 110 having a front side (facing into page in Fig. 2), a back side (visible in Fig. 2), a perimeter 202a/202b/204a/204b, a plurality of perimeter sides 202a, 202b, 204a, 204b, and a plurality of solar cells encapsulated between the front side and the back side (¶0003, 0004, 0019)
a partial perimeter frame 240a/240b comprising an plurality of separate unconnected frame members 240a, 240b spaced apart from each other, the separate unconnected frame members positioned along a portion of the perimeter 202a/202b/204a/204b of the PV laminate, wherein the perimeter of the PV laminate is mounted on the plurality of separate unconnected frame members of the partial perimeter frame, the partial perimeter frame underlying no more than a portion (that encompassed by corners 270a, 270b) of each of each perimeter side of the PV laminate 110 
a cross rail assembly 130 to provide structural rigidity to the PV laminate and the partial perimeter frame 240a/240b (¶0020)
the cross rail assembly 130 extending diagonally across the backside of the PV laminate 110 from a first member 240a of the partial perimeter frame 240a/240b at a first perimeter edge of the PV laminate to a second member 240b of the partial perimeter frame 240a of the PV laminate
the first member 240a of the partial perimeter frame 240a/240b being noncolinear with the second member 240b of the partial perimeter frame 
the cross rail assembly 130 having a first side adhered to a back side of the PV laminate and a second opposite side to make contact with one or more mounting rails (Figs. 1A, 1B; fasteners 136 are capable of fixing to a support structure comprised of rails, ¶0005, 0018).
Beck teaches that the cross rail assembly 130 is formed of polymer in an embodiment (¶0018), but does not specifically teach that the assembly is non-conductive. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the cross rail assembly to be non-conductive because Caruso teaches that the material of that invention is suitable for forming similar elements that are non-conductive, high strength, and resistant to UV radiation (C3/L12-25).

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0006598 to Bunea, and further in view of Caruso.
Regarding claims 11-15, Bunea teaches a photovoltaic module comprising
a PV laminate 100 having a front side (visible in Fig. 1), a back side (visible in Fig. 2), a perimeter 208, a plurality of perimeter sides (not specifically labeled), and a plurality of solar cells 104 encapsulated between the front side and the back side (¶0023-0027)
a partial perimeter frame 206 comprising a plurality of separate unconnected frame members 216 spaced apart from each other, the separate unconnected frame members positioned along 
a cross rail assembly 212/214 to provide structural rigidity to the PV laminate 100 and the partial perimeter frame
the cross rail assembly 212/214 extending diagonally across the backside of the PV laminate 100 from a first member of the partial perimeter frame 206 at a first perimeter edge of the PV laminate to a second member of the partial perimeter frame at a second perimeter edge of the PV laminate (corresponding elements 214 between bottommost and rightmost members 216 of Fig. 2, for instance)
the first member of the partial perimeter frame 206 being noncolinear with the second member of the partial perimeter frame 
the cross rail assembly 212/214 having a first side adhered to a back side of the PV laminate 100 (Figs. 3, 4, ¶0037-0039).
Bunea teaches that the cross rail assembly is formed of plastic in an embodiment (¶0019), but does not specifically teach that the assembly is non-conductive. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the cross rail assembly to be non-conductive because Caruso teaches that the plastic of that invention is suitable for forming similar elements that are non-conductive, high strength, and resistant to UV radiation (C3/L12-25).
	Per claim 12, modified-Bunea teaches the limitations of claim 11. The reference teaches an absence of material defined by the cross rail assembly 212/214, the first member of the partial 
[AltContent: connector]
    PNG
    media_image1.png
    345
    474
    media_image1.png
    Greyscale

	The first and second members of the partial perimeter frame have a portion that extends parallel to a side of the PV laminate 100 (the bottommost and rightmost members 216 of Marked-up Fig. 2 above have a portion that is parallel to the side adjacent the thick grey line). The rightmost elongated member 214 is neither parallel nor orthogonal with those portions of the identified first and second members. Therefore the non-conductive cross rail assembly of modified-Bunea has a gap defined as claimed. A skilled artisan would understand that the gap could function to receive cabling, and therefore be a cabling gap.
	Per claim 13, modified-Bunea teaches the limitations of claim 11. The non-conductive cross rail assembly 212/214 of modified-Bunea includes a round core 212 centered on the backside of the PV laminate 100 (Fig. 2 of Bunea).
Per claim 14, modified-Bunea teaches the limitations of claim 11. The non-conductive cross rail assembly 212/214 of modified-Bunea includes one or more projections 214 extending from a round core 212 (Fig. 2 of Bunea).
	Per claim 15, modified-Bunea teaches the limitations of claim 11. The non-conductive cross rail assembly 212/214 of modified-Bunea includes a first elongated projection 214 that is non-parallel with a second elongated projection 214 of the non-conductive cross rail assembly (Fig. 2 of Bunea).
	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunea and Caruso as applied to claim 11 above, and further in view of US PGPub 2010/0132766 to Jenkins (of record).
Regarding claim 16, modified-Bunea teaches the limitations of claim 11. The non-conductive cross rail assembly 212/214, a corresponding portion of the back side of the PV laminate 100, and a corresponding portion of the partial perimeter frame 216 define a volume (the dotted lines in Marked-up Fig. 2 represent a projection defined by 212, 214, 100, 216; each of 214, 212 have a depth dimension that extends generally up-down in Fig. 2, and therefore the projection corresponds to a volume).
Bunea does not specifically teach that the volume includes a junction box and associated cabling. Jenkins, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a junction box and associated cabling, as the placement of such elements in that volume is conventional (Fig. 6, ¶0062). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Allowable Subject Matter
Claims 1-10 allowed. The prior art does not teach the combination of references taught by independent claim 1. Therefore that claim and its dependents are free of the art and allowable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-16 and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726